Per Curiam:
The jury found by their answers to the questions submitted to them that at the time of the making of the alleged will the testator was of sound mind and capable of making the same, but that he never executed it, and also that the execution was obtained by undue influence. Assuming that these findings may be reconciled we are of the opinion that the finding that the testator did not execute the will, and that the execution was obtained by undue influence, is each against the weight of the evidence, and that the verdict of the jury should have been set aside upon that ground. The decree and orders denying motion for a new trial should be reversed and a new trial granted, with costs to the appellant to abide the event. All concurred. Decree and orders denying motion for new trial reversed and a new trial granted, with costs to appellant to abide event.